DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group II, clams 9-19 in the reply filed on March 8, 2021 is acknowledged.  Claims 1-8 are hereby withdrawn from consideration.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, it is unclear if the recited structure of an “injection device” in line 3 is part of the claimed device or just an intended use of the claimed device.   Therefore, the Examiner cannot adequately determine the scope of the claim.  
	Claims 10-14 are rejected for at least the reasons set forth above by virtue of claim dependency.  
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 9-11, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 8,845,593 B2) (herein after “Anderson”).
	Regarding claims 9, and 14-15, Anderson discloses a device (fig. 53) for sanitizing an medical injection port, said device comprising: a sanitizing device (402) removably coupled to an injection device (coupled to the plunger 12’ of the syringe 14), said sanitizing device (402) comprising: a closed first end (end with bottom wall 419) having a fitting (ribs 420 located on outer wall surface 414) suitable for coupling to the injection device (ribs 420 mate with ribs 434 of the syringe plunger 12’) and a second end (proximal end 408) comprising a recess containing an absorbent material (86) substantially saturated with a sanitizing agent (isopropyl alcohol or chlorhexidine), the second end sealed with a removable seal (68) (see figures 53-55; col. 11, line 25 to col. 12, line 51).
	Regarding claims 10 and 16, Anderson discloses that the seal (68) is a foil material (col. 6, lines 10-11) which is known to be substantially resistant to moisture permeability.  
Regarding claims 11 and 17, Anderson discloses wherein said sanitizing agent is selected from the group consisting of isopropyl alcohol and chlorhexidine (see col. 18, lines 61-65; col. 19, lines 25-37).
.

7.	Claim(s) 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon et al. (US 2012/0039764 A1) (hereafter “Solomon”).
	Regarding claims 9 and 14-15, Solomon discloses a device (fig. 10) for sanitizing an medical injection port, said device comprising: a sanitizing device (1002) for removably coupling to an injection device (catheter port medical connector 132 of fig. 4 –see para [0138] and [0099]), said sanitizing device (1002) comprising: a closed first end (1020) having a fitting (ribs 1041) suitable for coupling to the injection device and a second end (top end with seal 1034) comprising a recess containing an absorbent material (1032) substantially saturated with a sanitizing agent (isopropyl alcohol), the second end sealed with a removable seal (1034) (see figures 10-11; para [0017]-[0125]
	Regarding claims 10 and 16, Anderson discloses that the seal (1034) is a foil or plastic material that hermetically seals the chamber (1022) (see para [0123]).  
Regarding claims 11-12 and 17-18, Anderson discloses wherein said sanitizing agent is isopropyl alcohol having a concentration of between 50% to 90% (see para [0121]).
	Regarding claims 13 and 19, Anderson discloses that the absorbent material (1034) is a sponge, open cell foam or a non-woven fiber matrix (see para [0120]).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

9.	Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claims 9 and 15 above, and further in view of Solomon. 
	Anderson is set forth above with regards to claims 9 and 15 and discloses isopropyl alcohol as a sanitizing agent but does not appear to explicitly disclose a concentration of isopropyl alcohol of approximately 65 % to 75 %.
	Therefore, it would have been necessary and thus obvious to look to the prior art for conventional concentrations of isopropyl alcohol sanitizing agents used for sanitizing medical injection ports.  Solomon provides this conventional teaching showing that it is known in the art to use isopropyl alcohol at a concentration in the range of 50%-90% for sanitizing a medical connector (see para [0121], [0120], [0124].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use isopropyl alcohol at a concentration in the range of 65%-75% as taught by Solomon, motivated by the expectation of successfully practicing the invention of Anderson.
	 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 10,166,339 B2 – see figures 8, 9, 15

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796